DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Olesen (US Patent Application Publication US 2007/0119574 A1).
Regarding claim 1, Olesen discloses (Figures 1-5) a cold plate apparatus comprising: a top wall ( at top plate 3) and a bottom wall (housing 13 including flat back plate 11) that enclose a plenum for fluid flow ( for fluid from inlet 15 to outlet 14 in a top compartment and a bottom compartment of the housing 13); an inlet and an outlet each formed in one of the top wall or the bottom wall (inlet 15 and outlet 14); a first active area within the plenum; a second active area within the plenum (where one of the flow paths 50 in an individual flow cell forms a first active area where heat is dissipated from cooled plate 3 and another of the flow paths 50 in an 
Regarding claim 2, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses substantially all of the fluid flowing from the inlet to the outlet flows through either the first active area or the second active area but not through both active areas (as the first active area and the second active area are only vaguely defined in the claim the active area can be any area of the flow channels such as the first active area could be one individual flow cell and its individual flow path 50 and the second active area could be all other cells and their associated flow paths 50. In this case all fluid from the inlet 15 would flow through either the first active area or the second active area but not both as all fluid would pass through all of the cells as fluid moves from the inlet 15 to the outlet 14).
Regarding claim 3, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses the major section of the partition extends parallel to the planes defined by the major sections of the top and bottom walls (the center plane 25 baffle 4 extend parallel to the top plate 3 and the back plate 11 of the housing 13 as seen in figure 5).
Regarding claim 4, Olesen discloses the claim limitations of claim 3 above and Olesen further discloses the partition (4) includes a portion bent toward one of the top wall or the bottom wall to block fluid flow through one of the active areas (wall sections 22 and 23 are 
Regarding claim 5, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses the partition (4) extends perpendicular to the major sections of the top and bottom walls (wall sections 22 and 23 are perpendicular to the base 25 and top plate 3 and the back plate 11 of the housing 13 as seen in figure 5).
Regarding claim 6, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses the partition (4) separates the first active area from the second active area (the baffle 4 separates the individual cells forming individual flow paths 50) so that a first flow through the first active area flows between the partition and one of the top wall or the bottom wall ( flow through the individual flow path 50 forming the first active area flows in the individual  flow path 50 between the top plate 3 and the baffle 4 as seen in figure 3 and 5) and a second flow through the second active area flows between the partition and the other of the top wall or the bottom wall (a second flow through the another individual flow path 50 forming the second active area flows through the inlet manifold 8 before entering the another individual flow path 50 and flows from the another individual flow path 50 to the outlet manifold 9, where the flow in the inlet manifold 8 and the outlet manifold 9 is between the baffle 3 and the back plate 11 as seen in figure 3 and 5).
Regarding claim 7, Olesen discloses the claim limitations of claim 6 above and Olesen further discloses the partition (4) includes a first flow guide that substantially contacts one of the top wall and the bottom wall and separates the second flow from the first active area (wall sections 22 and 23 contact the top plate 3 as seen in figure 2 and 5 and wall sections 22 and 23 divide the top compartment into individual cells per paragraph 0021) and includes a second flow guide that substantially contacts the other of the top wall and the bottom wall and separates the first flow from the second active area (wall section 10 contacts the back plate 11 and divides the inlet manifold 8 from the outlet manifold 9, per paragraph 0022 and as seen in figure 4 and 5 
Regarding claim 8, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses the partition is formed by the top and bottom walls touching each other (the flow path around the baffle 4 is formed by the joining of the housing 13 and the top wall at top plate 3).
Regarding claim 9, Olesen discloses the claim limitations of claim 7 above and Olesen further discloses at least one post maintains spacing between the top and bottom walls ( a post at either end of wall section 10 that protrudes from the bottom wall 11 to the main body of the baffle 4 at base 25 as seen in figure 2 and 5, and a post a the wall sections 21 that protrudes from the top wall down to the main body of the baffle 4 at base 25 as seen in figure 4 and 5 maintain spacing between the top wall at 3 and the bottom wall at 11 as seen in figure 5).
Regarding claim 11, Olesen discloses the claim limitations of claim 7 above and Olesen further discloses partition (4) is supported between at least one post protruding upward from the bottom wall and at least one post protruding downward from the top wall ( a post at either end of wall section 10 that protrudes from the bottom wall 11 to the main body of the baffle 4 at base 25 as seen in figure 2 and 5, and a post a the wall sections 21 that protrudes from the top wall down to the main body of the baffle 4 at base 25 as seen in figure 4 and 5).
Regarding claim 12, Olesen discloses the claim limitations of claim 1 above and Olesen further discloses at least a first portion of the partition is formed by a fin of the first active area (in the one of the flow paths 50 in an individual flow cell that forms the first active a guiding wall section 21 forms a fin).
Regarding claim 13, Olesen discloses the claim limitations of claim 12 above and Olesen further discloses a second portion of the partition is formed by a fin of the second active area (in the another of the flow paths 50 in an individual flow cell that forms a the second active area a guiding wall section 21 forms a fin).
Regarding claim 14, Olesen discloses the claim limitations of claim 12 above and Olesen further discloses a fin of the first active area blocks a first portion of the fluid flowing around the first active area and a fin of the second active area blocks a second portion of the fluid flowing around the second active area ( guiding wall sections 21 block a portion of the fluid in flow path 50 from flowing directly from the inlet 5 to the outlet 6), wherein the partition (4) blocks the first portion of the fluid flowing through the second active area and blocks the second portion of the fluid flowing through the first active area, so that substantially all of the first portion of the fluid flows through the first active area but not the second active area and substantially all of the second portion of the fluid flows through the second active area but not the first active area (fluid flows form an inlet 5 to an outlet 6 through an individual flow cell by individual flow channel 50 as the cells are all connected in parallel per paragraph 0022, thus fluid flowing through one cell will not flow through another cell as the cells are connected in parallel between the inlet manifold 8 and the outlet manifold 9 and fluid flowing around the guiding wall section 21 of the cell and flow path 50 of the first active area would not flow through the another cell and flow path 50 that form the second active area).
Regarding claim 20, Olesen discloses (Figures 1-5) a method for cooling electronic components, comprising: providing a first electronic component and a second electronic component each mounted to a circuit board (a plurality of semiconductor circuits are each mounted to the top of cooled plate 3 per paragraph 0019); positioning a cold plate apparatus (cooling unit 1) with a first active area of the cold plate apparatus adjacent to the first electronic component and with a second active area of the cold plate apparatus adjacent to the second electronic component (the first and second active areas  are formed with one of the flow paths 50 in an individual flow cell forming a first active area where heat is dissipated from cooled plate 3 and another of the flow paths 50 in an individual flow cell  forming a second active area, which would both be adjacent to the semiconductor circuits on top of the cold plate 3); and flowing fluid through the cold plate apparatus such that the flow is divided into separate, parallel paths (via . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesen (US Patent Application Publication US 2007/0119574 A1) in view of Coteus et al. (US Patent Application Publication US 2016/0290727 A1).
Regarding claim 10, Olesen discloses the claim limitations of claim 9 above, however Olesen does not disclose the at least one post is implemented as a dimple in at least one of the top wall and the bottom wall.
Coteus teaches (Figure 1-6) a cold plate with top and bottom walls with at least one post (at indentations 52A and 52B or indentations 72A and 72B) maintains spacing between the top 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posts of Olesen to be indentations or dimples as taught by Coteus. Doing so would provide a known structure that is a substitute for posts that could maintain strength to withstand the application of pressure as recognized by Coteus (per paragraph 0033).

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olesen (US Patent Application Publication US 2007/0119574 A1) in view of Naritomi et al. (US Patent Application Publication US 2015/0369545 A1).
Regarding claim 15, Olesen discloses (Figures 1-5) a cold plate apparatus comprising: a top wall ( at top plate 3) and a bottom wall (housing 13 including flat back plate 11) that enclose a plenum ( a plenum for fluid from inlet 15 to outlet 14 in a top compartment and a bottom compartment of the housing 13); an inlet and an outlet each formed in one of the top wall and the bottom wall and connected in fluid communication with the plenum(inlet 15 and outlet 14); a first active area within the plenum; a second active area within the plenum (where one of the flow paths 50 in an individual flow cell forms a first active area where heat is dissipated from cooled plate 3 and another of the flow paths 50 in an individual flow cell  form a second active area); portions of the top wall and the bottom wall that connect the first active area to the second active area (the housing of the top plate 3 and the housing 13 with back plate 11 connect the first active area and the second active area in individual flow paths 50 by completing the fluid circuit from inlet 15 to outlet 14); a middle wall (at baffle 4) extending between the first active area and the second active area between the portions of the top wall 
However Olesen does not explicitly disclose that portions of the top wall and the bottom wall that connect the first active area to the second active area are flexible. As Olesen is silent as to any specific nature of the materials constructing the walls, and while metal, which is commonly used in heat exchanger or cold plate construction, inherently possesses some flexibility in that it is ductile material the material, Olesen does not what the cooling unit is made of. 
Naritomi teaches (Figure 5-7) a cold plate heat exchange for cooling semiconductor element where the cold plate comprises a top and bottom walls (4 and 5) where the top and bottom walls have flexible portions of the top wall and the bottom wall (top and bottom walls at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic walls of the cold plate heat exchanger of Olesen to include flexible portions as taught by Naritomi. Doing so would provide a heat exchanger that could accommodate different heights of electronic components as recognized by Naritomi (per paragraph 0081).
Regarding claim 16, Olesen as modified discloses the claim limitations of claim 15 above and Olesen further discloses a post protruding upward from the bottom wall and a post protruding downward from the top wall support the middle wall ( a post at either end of wall section 10 that protrudes from the bottom wall 11 to the main body of the baffle 4 at base 25 as seen in figure 2 and 5, and a post a the wall sections 21 that protrudes from the top wall down to the main body of the baffle 4 at base 25 as seen in figure 4 and 5).
Regarding claim 16, Olesen as modified discloses the claim limitations of claim 15 above and Olesen further discloses the middle wall (4) comprises at least one of a protrusion from the top wall toward the bottom wall and a protrusion from the bottom wall toward the top wall ( a protrusion at wall section 10 that protrudes from the bottom wall 11 to the main body of the baffle 4 at base 25 as seen in figure 2 and 5, and a protrusion at the wall sections 21 that protrudes from the top wall down to the main body of the baffle 4 at base 25 as seen in figure 4 and 5).
Regarding claim 18, Olesen as modified discloses the claim limitations of claim 15 above and Olesen further discloses the middle wall (4) includes a feature contacting one of the top wall or the bottom wall that diverts fluid flowing through the first flow region from the second active area (guiding wall sections 21 block a portion of the fluid in flow path 50 from flowing directly from the inlet 5 to the outlet 6 in the second flow through the another individual flow path 50 forming the second active area).
Regarding claim 19, Olesen as modified discloses the claim limitations of claim 15 above and Olesen further discloses a flow blocker formed by a fin of the first active area or by a fin of the second active area, wherein the flow blocker prevents fluid bypassing the respective active area (guiding wall sections 21 block a portion of the fluid in flow path 50 from flowing directly from the inlet 5 to the outlet 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dziubinschi et al. (US 20210122263 A1), Vakilimoghaddam et al. (US 20210254895 A1), Lin et al. (US 20190364694 A1), Reiter et al. (US 20190222018 A1), Zaffetti et al. (US 20110232887 A1), Campbell et al. (US 20070091569 A1), and Chrysler et al. (US 5963425 A) disclose heat exchangers or cold plates with internal partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763